Wells, J.
— This indictment is founded upon the statute, *500chap. 161, sect. 1, which is similar to that of 1821, chap. 13. The case of State v. Mills, 17 Maine, 211, very nearly resembles the one under consideration, and it cannot be distinguished in principle from that case.
There does not appear to be any just ground -of objection on the part of the defendant to the instructions, which were given to the jury. Nor is there perceived in the indictment any defect, which would justify an arrest of the judgment. As it was not necessary to prove the value of the defendant’s mare, the law did not require it to be stated.
The exceptions and motion are overruled, and the case remanded to the District Court.